NO. 07-03-0083-CV

                         IN THE COURT OF APPEALS

                   FOR THE SEVENTH DISTRICT OF TEXAS

                                AT AMARILLO

                                  PANEL E

                               MARCH 20, 2003

                      ______________________________


                        JIMMY R. LATHAM, APPELLANT

                                      V.

             WHITTENBURG, WHITTENBURG & SCHACHTER, P.C.,
              CONANT, WHITTENBURG, FRENCH & SCHACHTER,
                P.C. AND KARL BAUMGARDNER, APPELLEES


                    _________________________________

           FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

            NO. 88,829-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                     _______________________________

Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.1


                           MEMORANDUM OPINION




      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
       In this proceeding, appellant Jimmy R. Latham attempted to appeal a take-nothing

summary judgment in favor of appellees Whittenburg, Whittenburg & Schachter, P.C.,

Whittenburg, French & Schachter, P.C. and Karl L. Baumgardner.


       We have now been furnished with a suggestion of death of Jimmy Latham and a

motion to substitute Mrs. Floy B. Latham, the executrix of the Estate of Jimmy Latham,

deceased, as appellant. That motion is hereby granted.


       Mrs. Floy B. Latham, as executrix of the Estate of Jimmy Latham, deceased, has

now filed a motion in which she states the estate is the only appellant in the case and that

she no longer wishes to prosecute the appeal. The motion is in proper form and is filed

before this court has rendered any opinion in the case.


       Accordingly, the motion is granted and the appeal is dismissed. Tex. R. App. P.

42.1(a). Having dismiss the appeal at appellant’s request, no motion for rehearing will be

entertained and the mandate will issue forthwith.



                                                 John T. Boyd
                                                 Senior Justice




                                             2